

116 SRES 532 IS: Condemning and censuring the Senator from New York, Mr. Schumer.
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 532IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Hawley (for himself, Mr. Daines, Mr. Braun, Mr. Scott of Florida, Mr. Tillis, Mrs. Loeffler, Mr. Cramer, Mr. Sasse, Ms. Ernst, Mr. Lee, Mr. Cruz, Mr. Perdue, Mr. Scott of South Carolina, Mr. Inhofe, and Ms. McSally) submitted the following resolution; which was referred to the Select Committee on EthicsRESOLUTIONCondemning and censuring the Senator from New York, Mr. Schumer.Whereas the Senator from New York, Mr. Schumer, is the Leader of the Democratic Caucus and a former member of the Committee on the Judiciary of the Senate;Whereas, at a protest at the Supreme Court of the United States on March 4, 2020, Senator Schumer inveighed against 2 Associate Justices of the Supreme Court of the United States by saying, I want to tell you, Gorsuch, I want to tell you, Kavanaugh, you have release the whirlwind, and you will pay the price.;Whereas Senator Schumer went on to warn Justice Gorsuch and Justice Kavanaugh, You won’t know what hit you if you go forward with these awful decisions.;Whereas the statements of Senator Schumer are an attempt to unduly influence the judicial decisions of the Supreme Court of the United States and to undermine the vision of the founders of the United States of the complete independence of the courts of justice, as Alexander Hamilton wrote in Federalist No. 78;Whereas the statements of Senator Schumer could be read to suggest a threat or call for physical violence against 2 Associate Justices of the Supreme Court of the United States;Whereas the Chief Justice of the United States immediately rebuked Senator Schumer, stating that threatening statements of this sort from the highest levels of government are not only inappropriate, they are dangerous;Whereas, according to the Institute for Economics and Peace, political violence in the United States has increased over the last decade;Whereas, in 2018, the United States Marshals Service investigated 4,542 threats and inappropriate communications against the judiciary;Whereas 4 Federal judges have been targeted and murdered since 1979 and 2 family members of another Federal judge have been murdered; andWhereas Senator Schumer has acknowledged that threatening statements can increase the dangers of violence against government officials when he stated on June 15, 2017, following the attempted murder of several elected Members of Congress, We would all be wise to reflect on the importance of civility in our [N]ation’s politics and that the level of nastiness, vitriol, and hate that has seeped into our politics must be excised: Now, therefore, be itThat the Senate—(1)censures and condemns in the strongest possible terms the Senator from New York, Mr. Schumer, for his threatening statements against Associate Justice Neil M. Gorsuch and Associate Justice Brett M. Kavanaugh; and(2)calls on all members of the Senate to respect the independence of the Federal judiciary. 